Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicants on September 8, 2020, October 4, 2020 and April 29, 2021 have been received and fully considered.

Claims 1-5 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUN et al. (U.S. Patent No. 9,606,730).
	Regarding claim 1 of the present application, JUN et al. discloses in Figures 11-12 “A method for operating a three-dimensional (3D) memory device comprising a controller [1300] (claimed  input/output circuit), an array  [1200] of on-die static random-access memory (SRAM) cells (column 6, line 2), and an array [1110] of 3D NAND memory strings (column 5, lines 57-63) in a memory card [500] (claimed same chip) (Figure 35, column26, lines 20-24) , the method comprising:
	transferring data through the controller [1300] to the array [1200] of SRAM cells (column 13, lines 19-20, 48-50);
buffering the data in the array [1200] of on-die SRAM cells (column 14, lines 9-11) ; and
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JUN et al. in view of SCHEUERLEIN (U.S. Patent No. 7,280,397).
See description of JUN et al. in paragraph 5, supra.  JUN et al. does not discloses the plurality of boding contacts.
SCHEUERLEIN et al. discloses in Figure 3 a pair of inter nodes [110], [112] (claimed boding contacts) connect static memory cells on device layer [102] with the NAND strings on device layer [104] (column 3, lines 45-66).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the three-dimensional memory device of JUN et al. with the plurality of internal nodes of SCHEUER LEIN.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to provide the internal nodes teaches by SCHEUEERLEIN to connect the SRAM cells with NAND strings to reduce the dimension of the three-dimensional memory device. 27
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ANDRE, CHUNG, ON-BACH, MAYER are cited to show memory device having volatile and non-volatile memory cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827